DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: March 15, 2021.
Claims 1-4, 6, 9 and 26-27 are currently pending.  Claims 1, 3 and 6 have been amended.  Claims 5, 7-8 and 10-25 have been canceled.  Claims 26-27 are new.

Response to Arguments
Rejection under 35 USC § 103
Applicant’s arguments, see REMARKS pages 5-7, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Jack Stone (Reg#: 38324) on April 8, 2021.

The application has been amended as follows: 
Claim 1 line 7 on page 2:
“an EC board mounted on the tube;”
Claim 1 line 10 on page 2:
“a plurality of radio frequency (“RF”) transformers each comprising a primary and a secondary;”
Claim 1 line 11 on page 2:
“wherein each primary comprises a stainless steel sleeve positioned on the exterior…;”
Claim 1 lines 13-14 on page 2:
“…, wherein each sleeve defines two longitudinal slots 
Claim 3 lines 1-2 on page 3:
“…, wherein the non-metallic material is polyvinyl chloride (“PVC”).
Claim 4 is canceled.
Claim 26 lines 1-2 on page 3:
“The probe sensor of claim 1, wherein the RF transformer is operative at a frequency of 

Allowable Subject Matter
Claims 1-3, 6, 9 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 5-7) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein each primary comprises a stainless steel sleeve positioned on the exterior of the outer wall of the tube for direct contact with the medium, wherein the each sleeve defines two longitudinal slots on opposing sides of the tube, and wherein each sleeve is magnetically coupled to the secondary of the RF transformer; wherein the secondary is positioned within the inner wall in alignment with slots of the sleeve, and is electrically coupled to the EC board; …; a plurality of moisture sensors mounted on the tube and interposed between the inner wall and the outer wall of the tube, wherein one of the plurality of moisture sensors is positioned proximate to a corresponding one of the plurality of sleeves, wherein each moisture sensor is electrically coupled to the microprocessor.” when used in combination with all other limitations of claim 1.
	Claims 2-3, 6, 9 and 26-27 are allowed for depending on claim 1.

The closest references are found based on the updated search:
a)  Richings, SR. et al. discloses “Soil moisture probe and system” (see 2016/0183484)
b)  Miller et al. discloses “Soil chemistry sensor” (see 2015/0323491)
c)  Paterson et al. discloses “Flexible sheet sensor inserted in tube” (see 2010/0301877)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-3, 6, 9 and 26-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867